 


 HCON 27 ENR: Providing for the acceptance of a statue of Gerald R. Ford from the people of Michigan for placement in the United States Capitol.
U.S. House of Representatives
2011-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Twelfth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. CON. RES. 27 
 
 
March 16, 2011 
Agreed to 
 
CONCURRENT RESOLUTION 
Providing for the acceptance of a statue of Gerald R. Ford from the people of Michigan for placement in the United States Capitol. 
 
 
1.Acceptance of Statue of Gerald R. Ford from the People of Michigan for Placement in United States Capitol 
(a)In GeneralThe statue of Gerald R. Ford furnished by the people of Michigan for placement in the United States Capitol in accordance with section 1814 of the Revised Statutes of the United States (2 U.S.C. 2131), is accepted in the name of the United States, and the thanks of the Congress are tendered to the people of Michigan for providing this commemoration of one of Michigan’s most eminent persons.  (b)Presentation CeremonyThe State of Michigan is authorized to use the Rotunda of the Capitol on May 3, 2011, for a presentation ceremony for the statue accepted under this section. The Architect of the Capitol and the Capitol Police Board shall take such action as may be necessary with respect to physical preparations and security for the ceremony.  
(c)Display in RotundaThe Architect of the Capitol shall provide for the display of the statue accepted under this section in the Rotunda of the Capitol, in accordance with the procedures described in section 311(e) of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132(e)).   Clerk of the House of Representatives.Secretary of the Senate. 